Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Olin Corporation: We consent to incorporation by reference in the Registration Statements No.333-178460 on FormS-3 and Nos.333-05097, 333-18619, 333-39305, 333-39303, 333-31098, 333-35818, 333-97759, 333-88990, 333-110135, 333-110136, 333-124483, 333-133731, 333-148918, 333-153183, 333-158799, 333-166288, and 333-176432 on FormS-8 of Olin Corporation of our report dated February 24, 2012 with respect to the consolidated balance sheets of Olin Corporation and subsidiaries as of December31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which report appears in the December31, 2011 annual report on Form10-K of Olin Corporation. /s/ KPMG LLP St.Louis, Missouri February 24, 2012
